UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53298 MYOS CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0772394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 45 Horsehill Road, Suite 106 Cedar Knolls, NJ. (Address of Principal Executive Offices) (Zip Code) (973) 509-0444 (Registrant’s telephone number, including area code) ATLAS THERAPEUTICS CORPORATION (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge accelerated filer oAccelerated filer oNon-accelerated filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x As ofAugust 2, 2012, the registrant had 108,671,307 shares of common stock outstanding. INDEX Page PART 1-FINANCIAL INFORMATION 2 Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2012 and 2011 and the period from inception (April 11, 2007) to June 30, 2012 3 Consolidated Statement of Changes in Stockholders’ Equity (unaudited) for the period from inception (April 11, 2007) to June 30, 2012 4 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2012 and 2011 and the period from inception (April 11, 2007) to June 30, 2012 5 to 6 Notes to Consolidated Financial Statements 7 to 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 to 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Control and Procedures 23 PART II-OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MYOS CORPORATION AND SUBSIDIARY (a development stage company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Inventories Deferred financing cost - Prepaid expenses and other current assets Total current assets Fixed assets, net of accumulated depreciation of $729 Intellectual property Security deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Note payable - stockholder - Note payable for acquisition of intellectual property - Convertible notes payable - Accrued interest Accounts payable and accrued expenses -related parties Loans payable - Notes payable - directors - Note payable Total current liabilities Derivatives liability Total liabilities Stockholders' equity Preferred stock, $.001 par value; 25,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value, 300,000,000 shares authorized; 87,566,307 shares issued and outstanding at June 30, 2012 66,813,997 shares issued and outstanding at December 31, 2011 Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements 2 MYOS CORPORATION AND SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS April 11, 2007 (Inception Date) Three Months Ended June 30, Six Months Ended June 30, to June 30, Revenue $ $
